IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-31477
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE GUADALUPE RAMIREZ-VASQUEZ,

                                         Defendant-Appellant.

                          - - - - - - - - - -
            Appeal from the United States District Court
                for the Western District of Louisiana
                         USDC No. 00-CR-20046
                          - - - - - - - - - -
                            October 29, 2001


Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed appellate counsel for Jose Guadalupe

Ramirez-Vasquez (“Ramirez-Vasquez”) has filed a motion for leave

to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Ramirez-Vasquez has not filed a

response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in this direct appeal.   Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-31477
                               -2-

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.